Detailed Action
The instant application having Application No. 16/801,037 has a total of 15 claims pending in the application; there are 3 independent claims and 12 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 10/29/21. Claims 1-15 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites the limitation “wherein a bucket identifier of the most recently created bucket is less than or equal to a current time divided by the time window minus a number corresponding to a cardinality of the plurality of buckets.” Applicant points to para. 22-29 for support for this limitation. However, “bucket identifier” is not mentioned. A “time window identifier” is mentioned in applicant’s specification, in para. 28-29. It is unclear if a bucket identifier is intended to have the same meaning as a time window identifier. In addition, the formula for comparison listed of [bucket identifier <= ((current time / l) – k)] cannot be deciphered unless it is understood what a bucket identifier is. Claims 12 and 15 recite similar limitations and are similarly rejected for the same reasons. Dependent claims 2-11 and 13-14 fail to remedy the deficiencies of the independent claims and are also rejected for the same reasons.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent Application Publication No. 2007/0113031), herein referred to as Brown et al.
Referring to claim 12, Brown et al. disclose as claimed, a non-transitory machine-readable storage medium encoded with instructions that, when executed, cause at least one processor that has access to a data structure comprising a- 17 - plurality of buckets, in which each bucket is associated with a time window that is represented by a time window identifier (para. 6-7, where a processing system includes modules to store each data item in a storage section. Each module is associated with a time interval); and at least one memory (see para. 6 and 43, where a memory may store instructions. See para. 19 and 24-25, where each bucket occupies a unique memory position and has a unique start time, both of which could act as an identifier), to: determine at least one bucket for which the time window has not expired (see para. 19-21, 25-27, where data is received and placed in an appropriate bucket, based on a timestamp. There are specific time windows associated with each bucket. Para. 30 discloses that buckets are removed when a time window has expired. Para. 34-35 discusses utilizing a specific start time when looking for a bucket, and because expired time window buckets have been purged, any bucket selected would be a bucket for which the time window has not expired); wherein a bucket identifier of the at least one bucket is less than or equal to a current time divided by the time window minus a number corresponding to a cardinality of the plurality of buckets; (See Brown, para. 19 gives an example of 6 buckets, each with a time interval of 10 minutes on Jan. 1st from 12pm to 12:10pm and so forth. Using https://www.epochconverter.com, as described in applicant’s specification para. 23, the comparison of the bucket identifier against (current time / l )- k. would be a timestamp of a current time, or 1641020400 (Jan 1st 2022) / (10 minutes or 600 seconds) minus 6 (the number of buckets in para. 19). As a bucket identifier is not defined or even mentioned by applicant, Brown’s bucket #1-6 or the interval associated with each bucket are both less than the (current time / l )- k) and search for the object in each of the at least one bucket for which the time window has not expired (see para. 34-35, where a query manager may retrieve and search for data, and utilize a specific start time in looking for an appropriate starting bucket. Expired time window buckets are purged as stated in para. 30).  
As to claim 13, Brown et al. also disclose the non-transitory machine-readable storage medium of claim 12, wherein the instructions, when executed, cause the at least one processor to allocate a value indicating that a bucket is empty to each bucket that is associated with an expired time window, see para. 34-35, where a query manager may retrieve and search for data, and utilize a specific start time in looking for an appropriate starting bucket. Expired time window buckets are purged as stated in para. 30, and have a write lock on them, and head/tail pointers set to NULL values and the flag set to zero, which would be values indicating an empty bucket).  
As to claim 14, Brown et al. also disclose the non-transitory machine-readable storage medium of claim 12, wherein the instructions, when executed, further cause the at least on processor to retrieve an object, and where the object is an object that is to be retained in the data structure for longer than a time to live, TTL, associated with the objects in the data structure, write the object to a bucket associated with a current time window (see para. 23, where when storing an object, a flag may be placed on the data to indicate that a transfer to disk memory is required. Therefore, when purging an object such as that as in para. 30, it would first need to be transferred to disk, and a current time window when used again).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Gilgen et al. (U.S. Patent Application Publication No. 2008/0046785), herein referred to as Gilgen et al.
Referring to claim 1, Brown et al. disclose as claimed, a non-transitory machine-readable storage medium encoded with instructions that, when executed, cause at least one processor that has access to a data structure comprising a plurality of buckets, in which each bucket is associated with a time window (see para. 6-7, where a processing system includes modules to store each data item in a storage section. Each module is associated with a time interval), to: determine whether an object can be stored in a most recently created one of the plurality of buckets in dependence on the time window associated with the most recently created bucket (see para. 19-20, 25-27, where data is received and placed in an appropriate bucket, which would include the most recently created bucket, based on the timestamp); wherein a bucket identifier of the at least one bucket is less than or equal to a current time divided by the time window minus a number corresponding to a cardinality of the plurality of buckets; (See Brown, para. 19 gives an example of 6 buckets, each with a time interval of 10 minutes on Jan. 1st from 12pm to 12:10pm and so forth. Using https://www.epochconverter.com, as described in applicant’s specification para. 23, the comparison of the bucket identifier against (current time / l )- k. would be a timestamp of a current time, or 1641020400 (Jan 1st 2022) / (10 minutes or 600 seconds) minus 6 (the number of buckets in para. 19). As a bucket identifier is not defined or even mentioned by applicant, Brown’s bucket #1-6 or the interval associated with each bucket are both less than the (current time / l )- k); replace a bucket that is associated with an expired time window with the new bucket; and store the object in the new bucket (see para. 24-25 and 30, where when a purge timer expires and data may no longer be placed in a bucket, that bucket is replaced with a new bucket which is created and would hold the incoming objects).  

	However, Gilgen et al. disclose based on determining that the object cannot be stored in the most recently created bucket: create a new bucket (see para. 25-27, where new buckets are created in response to a request that does not fit in a specific time defined for the existing buckets and therefore cannot be stored in an existing bucket);
	Brown et al. and Gilgen et al. are analogous art because they are from the same field of endeavor of data organization (see Brown et al., abstract, regarding organizing data in buckets, and see Gilgen et al., para. 11-12, regarding grouping I/O operations into buckets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown et al. to comprise based on determining that the object cannot be stored in the most recently created bucket: create a new bucket, as taught by Gilgen et al., in order to allow for more data processing to be accomplished instead of bucket pruning or processing (see para. 27, regarding advantages of not pruning or creating new buckets as often).2058.982US1 53 Client Ref. No.: 140720US01
As to claim 2, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 1, wherein the time window associated with each bucket has a duration that is dependent on a time to live value, TTL, of objects to be stored in the bucket (see Brown et al., para. 19 and 24-26, where each bucket has a time window with a TTL duration associated with it).  
As to claim 3, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 2, wherein the bucket associated with an expired time window stores objects for which the time elapsed since the object was created is greater than the TTL (see Brown et al., para. 19 and 24-26, where a bucket with an expired time window would store objects that the TTL has expired, at which point it may be removed
As to claim 4, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 1, wherein the instructions, when executed, further cause the at least one processor to store the object in the most recently created bucket based on determining that the object can be stored in the most recently created bucket (see Brown et al., para. 19-20, 25-27, where data is received and placed in an appropriate bucket, which would include the most recently created bucket, based on the timestamp).  
As to claim 5, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 1, wherein the determining whether an object can be stored in the most recently created bucket comprises determining whether the time window associated with the most recently created bucket is a current time window (see Brown et al., para. 19-20, 25-27, where data is received and placed in an appropriate bucket, which would include the most recently created bucket, based on the timestamp. The most recently created bucket would be the current time, as explained in para. 25).  
As to claim 6, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 5, wherein the instructions, when executed, cause the at least one processor to: - 16 - store the object into the most recently created bucket based on the time window associated with the most recently created bucket being a current time window, and create a new bucket into which to store the object based on the time window associated with the most recently created bucket being a time window that precedes a current time window (see Brown et al., para. 25, where a current time is used for a real-time bucket. See para. 23-26, where an appropriate bucket is selected, which could include a time window that precedes the current time window).  
As to claim 7, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 5, wherein the determining whether the time window associated with the most recently created bucket is a current time window comprises comparing a first window identifier of see Brown et al., para. 25-26, where each bucket is associated with an initial time as well as a purge time to create a time window. Para. 25 discusses using real-time data, the current time would be the initial time for the window, and therefore a real-time or current window would be determined).  
As to claim 8, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 7, wherein the instructions, when executed, cause the at least one processor to calculate the first and second window identifiers by taking the integer result of the division of the first and second system time values respectively, by a time window length, based on a time to live, TTL, of objects to be stored in the data structure (see Brown et al., para. 25-26, where each bucket is associated with an initial time as well as a purge time to create a time window. Para. 25 discusses using real-time data, the current time would be the initial time for the window, and therefore a real-time or current window would be determined).  
As to claim 9, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 1, wherein the creating a new bucket comprises allocating an area of memory to the new bucket in dependence on a current time window identifier that represents a current time window (see Brown et al., para. 23, where an appropriate memory structure is created based on the specific configurations for a bucket).  
As to claim 10, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 9, wherein the area of memory allocated to the new bucket is the same as an area of memory allocated to a bucket having an expired time window (see Brown et al., para. 30, where a bucket may be reinitialized as a new bucket and therefore would have the same area as a bucket with an expired time window).  
As to claim 11, Brown et al. and Gilgen et al. also disclose the non-transitory machine-readable storage medium of claim 9, wherein the instructions, when executed, cause the at least one processor to allocate the memory at an index position within the data structure, and calculate the index position as: the current time window identifier MODULO n, where n is the number of buckets (see para. 23-24, where quantities of buckets are created for specific windows. Therefore, the allocation of memory would take place based on the number of buckets per time window).  
Referring to claim 15, Brown et al. disclose as claimed, a computer system comprising: at least one processor that has access to a data structure comprising a plurality of buckets, in which each bucket is associated with a time window (see para. 6-7, where a processing system includes modules to store each data item in a storage section. Each module is associated with a time interval); and at least one memory (see para. 6 and 43, where a memory may store instructions) comprising instructions that when executed, cause the at least one processor to: determine whether an object can be stored in a most recently created one of the plurality of buckets in dependence on the time window associated with the most recently created bucket (see para. 19-20, 25-27, where data is received and placed in an appropriate bucket, which would include the most recently created bucket, based on the timestamp); wherein a bucket identifier of the at least one bucket is less than or equal to a current time divided by the time window minus a number corresponding to a cardinality of the plurality of buckets; (See Brown, para. 19 gives an example of 6 buckets, each with a time interval of 10 minutes on Jan. 1st from 12pm to 12:10pm and so forth. Using https://www.epochconverter.com, as described in applicant’s specification para. 23, the comparison of the bucket identifier against (current time / l )- k. would be a timestamp of a current time, or 1641020400 (Jan 1st 2022) / (10 minutes or 600 seconds) minus 6 (the number of buckets in para. 19). As a bucket identifier is not defined or even mentioned by applicant, Brown’s bucket #1-6 or the interval associated with each bucket are both less than the (current time / l )- k); replace a bucket that is associated with an expired time window with the new bucket; and store the object in the new bucket (see para. 24-25 and 30, where when a purge timer expires and data may no longer be placed in a bucket, that bucket is replaced with a new bucket which is created and would hold the incoming objects).
	Brown et al. disclose the claimed invention except for based on determining that the object cannot be stored in the most recently created bucket: create a new bucket; 
	However, Gilgen et al. disclose based on determining that the object cannot be stored in the most recently created bucket: create a new bucket (see para. 25-27, where new buckets are created in response to a request that does not fit in a specific time defined for the existing buckets and therefore cannot be stored in an existing bucket);
	Brown et al. and Gilgen et al. are analogous art because they are from the same field of endeavor of data organization (see Brown et al., abstract, regarding organizing data in buckets, and see Gilgen et al., para. 11-12, regarding grouping I/O operations into buckets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown et al. to comprise based on determining that the object cannot be stored in the most recently created bucket: create a new bucket, as taught by Gilgen et al., in order to allow for more data processing to be accomplished instead of bucket pruning or processing (see para. 27, regarding advantages of not pruning or creating new buckets as often).

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
Applicant argues that Brown does not describe the feature of “wherein a bucket identifier of the at least one bucket is less than or equal to a current time divided by the time window minus a number st from 12pm to 12:10pm and so forth. Using https://www.epochconverter.com, as described in applicant’s specification para. 23, the comparison of the bucket identifier against (current time / l )- k. would be a timestamp of a current time, or 1641020400 (Jan 1st 2022) / (10 minutes or 600 seconds) minus 6 (the number of buckets in para. 19). As a bucket identifier is not defined or even mentioned by applicant, Brown’s bucket #1-6 or the interval associated with each bucket are both less than the (current time / l )- k.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-15 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132